Digitally signed by
                                                                         Reporter of Decisions

                        Illinois Official Reports
                                                                         Reason: I attest to the
                                                                         accuracy and integrity
                                                                         of this document
                                                                         Date: 2019.08.26
                                Appellate Court                          12:23:44 -05'00'




                  People v. Williams, 2019 IL App (3d) 160412



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             DONTARRIES L. WILLIAMS, Defendant-Appellant.



District & No.      Third District
                    Docket No. 3-16-0412



Filed               June 25, 2019



Decision Under      Appeal from the Circuit Court of Peoria County, No. 15-CF-119; the
Review              Hon. John P. Vespa, Judge, presiding.



Judgment            Affirmed.


Counsel on          James E. Chadd, Peter A. Carusona, and Matthew Lemke, of State
Appeal              Appellate Defender’s Office, of Ottawa, for appellant.

                    Jerry Brady, State’s Attorney, of Peoria (Patrick Delfino, David J.
                    Robinson, and Mark A. Austill, of State’s Attorneys Appellate
                    Prosecutor’s Office, of counsel), for the People.



Panel               JUSTICE LYTTON delivered the judgment of the court, with opinion.
                    Presiding Justice Schmidt and Justice Carter concurred in the
                    judgment and opinion.
                                             OPINION

¶1       Defendant Dontarries L. Williams pled guilty to criminal sexual assault (720 ILCS 5/11-
     1.20(a)(2) (West 2014)) and was sentenced to eight years in prison with a mandatory
     supervised release (MSR) term of three years to natural life. As a result of his conviction, he
     was required to register as a sex offender under the Sex Offender Registration Act (SORA)
     (730 ILCS 150/1 et seq. (West 2016)). Within 30 days of sentencing, defendant filed a motion
     to withdraw his plea, which the circuit court denied. On appeal, he argues he should be allowed
     to withdraw his plea because (1) the trial court improperly considered the merits of his
     proposed defense in assessing his motion, (2) he did not understand the requirements and
     consequences of SORA when he entered into the plea, (3) counsel was ineffective in failing to
     advise him about the requirements of SORA, and (4) the trial court failed to adequately
     admonish him before accepting his plea. We affirm.
¶2       Defendant was charged by indictment with criminal sexual assault for knowingly
     committing an act of sexual penetration on Latoya Coffee by use of force or the threat of force
     on or about February 8, 2015. On the date of trial, the court informed defendant that, if he was
     convicted, he would be sentenced to a term of 4 to 15 years in prison. The court also informed
     defendant that at the end of his prison term he would “be placed on a period of mandatory
     supervised release [(MSR)], or what we used to call parole, for a period of at least two years,
     but it could be up to natural life. But that will be determined by authorities of the Department
     of Corrections and other relevant authorities before your release.” The prosecutor reminded
     the court that the minimum term of MSR was 3 years. The court then corrected its earlier
     statement and informed defendant that MSR would be “[t]hree years to natural life.”
¶3       Following jury selection, public defender William Loeffel informed the court that the
     parties had negotiated a plea agreement. Loeffel stated that defendant agreed to plead guilty to
     criminal sexual assault, with a recommended sentence of eight years and “three years to life
     mandatory supervised release at the discretion of the Department of Corrections.” The court
     then admonished defendant as follows:
             “If you did not have a plea agreement, in other words if you went to trial and lost and
             let the judge decide, you would face the following sentencing range: This is a
             nonprobational offense so it would have to be a minimum prison sentence of 4 years.
             It would not exceed 15 years. You would be serving 85 percent and parole, or,
             mandatory supervised release, at the end, would be three years to life. It would not
             determine how much until the end of your sentence. You understand that’s what you
             could have faced.”
     Defendant acknowledged the court’s statement and said that he understood. The trial court did
     not admonish defendant that he was required to register as a sexual offender under SORA.
¶4       The prosecutor provided the factual basis for the plea, which showed that Coffee provided
     a statement indicating that defendant sexually assaulted her by force on February 8, 2015.
     Within hours of the attack, Coffee went to the hospital, where a rape kit was collected. She
     also identified defendant as her attacker. A buccal swab collected from the defendant matched
     the DNA analysis of the sperm collected during Coffee’s examination.
¶5       The court accepted the plea agreement and sentenced defendant to eight years in prison.
     The written sentencing order noted that defendant was subject to “3 years to life Mandatory


                                                -2-
       Supervised Release (parole),” and a box next to “[s]ex offender registration pursuant to statute”
       was also checked.
¶6          Within 30 days, defendant filed a pro se motion to withdraw his plea and vacate judgment.
       Defendant alleged that Loeffel provided ineffective assistance of counsel by (1) failing to
       discuss or acknowledge defendant’s options to prepare for a better defense, (2) rushing
       defendant to take a plea because Loeffel was not prepared for trial, and (3) failing to present a
       witness whose testimony would have changed the outcome of the case. Defendant asked for
       leave to withdraw his plea and for the court to appoint new counsel.
¶7          At the hearing on defendant’s motion, Loeffel presented a motion stating that defendant
       had raised claims of ineffective assistance of counsel and asking the court to review them under
       People v. Krankel, 102 Ill. 2d 181 (1984). During the hearing, Loeffel acknowledged that
       defendant’s pro se motion alleged that he was ineffective and suggested that another attorney
       be appointed to review the allegations. In response to the court’s questioning, defendant
       expressed his frustration with the guilty plea process and affirmed that he wished to withdraw
       his plea. He stated, “I just kind of feel like the negotiation process didn’t go—wasn’t a two
       way, and I didn’t kind of understand everything, you know, didn’t explain everything to me. I
       feel like that I was just kind of left in the blind about certain things.” At the conclusion of
       defendant’s testimony, the court assigned new counsel and ordered a transcript of the plea
       hearing.
¶8          Newly appointed counsel filed a motion to withdraw defendant’s plea. The motion alleged
       that Loeffel was ineffective and that defendant felt compelled to plead guilty due to Loeffel’s
       deficient representation. The motion claimed that Loeffel (1) failed to request a continuance to
       obtain Facebook evidence of a conversation defendant had with Coffee hours after the alleged
       attack and (2) failed to contact defendant’s caseworker, Ron Valle, who had access to
       defendant’s Facebook account. Defendant claimed the conversation would have demonstrated
       that he had consensual intercourse with Coffee. The motion also claimed that defendant’s plea
       was not knowing and voluntary because Loeffel did not explain the terms of MSR to defendant.
¶9          At the hearing on the motion, counsel stated that he tried to obtain the Facebook
       information to present to the court as proof of a meritorious defense but was unable to do so
       because the account had been erased. He acknowledged that defendant had been properly
       admonished regarding MSR but argued that defendant did not understand that the department
       could keep him in prison for life if he was unable to obtain approved housing.
¶ 10        Defendant testified that he would not have pled guilty but for Loeffel’s ineffective
       representation. He stated that he asked Loeffel to obtain the messages from his Facebook
       account before trial but Loeffel failed to do so. When Loeffel was unable to get the Facebook
       messages, defendant asked him to request a continuance, and Loeffel refused. Defendant also
       noted that he did not understand the effect the sex offender registration would have on his MSR
       term when he accepted the plea:
                “[Loeffel] explained to me that everybody that would be charged would get this and
                that after I come out that I could be on parole for life. That’s all he said, was that
                everybody gets it and after I get out I could have life on parole, that once a sex offender,
                always a sex offender.”
¶ 11        Defendant admitted that the court admonished him that the MSR term was three years to
       life. But he testified that he did not understand that he could remain in prison indefinitely if he


                                                     -3-
       was unable to find suitable housing as a registered sex offender. He stated that, had he known
       about the practical effects of the MSR term, he would have gone to trial.
¶ 12       On cross-examination, defendant recalled being shown a picture of Coffee. He told the
       officers that he did not remember her and that he was in a relationship with another woman.
       When asked if he had sex with her, he said that he did not know the victim and that he did not
       have sex with her. Defendant admitted that he was now, at the motion to withdraw hearing,
       admitting that he had sex with Coffee. He testified that his statement to police that he did not
       know the victim or have sex with her was a misunderstanding. He also admitted that he did not
       remember the Facebook messages when he spoke with officers two weeks after the incident.
¶ 13       On redirect, defendant stated that he would not have pled guilty had Loeffel obtained the
       Facebook communications and if he had understood that he potentially could remain in prison
       indefinitely under his MSR term.
¶ 14       The trial court then questioned defendant. The court asked defendant how he met the
       victim, and he said that she reached out to him through a Facebook request on his cell phone.
       Defendant then informed the court that he did not have his cell phone with him when he spoke
       with police a few weeks after the incident and that he no longer had possession of it. Defendant
       said he met with his social worker, Ron Valle, and he told him about the Facebook messages.
       Valle followed up and told defendant that he had seen the messages. Defendant could not
       explain why he did not retrieve the message from his cell phone on his own.
¶ 15       The trial court noted that defendant’s demeanor during his testimony “belie[d] him” and
       that “his answers did not make sense.” The court reviewed the allegations in the motion and
       defendant’s testimony and denied the motion to withdraw the plea.

¶ 16                                            ANALYSIS
¶ 17                           I. Evaluating Defendant’s Proffered Defense
¶ 18        Defendant argues that the trial court applied the incorrect legal standard to its consideration
       of his meritorious defense in his motion to withdraw his guilty plea and vacate judgment. He
       contends that, although the trial court had discretion to allow him to withdraw his plea, it
       abused that discretion by going beyond the legal sufficiency of his proffered defense and
       improperly considering the merits of his case.
¶ 19        A defendant does not enjoy an absolute right to withdraw his or her guilty plea. People v.
       Ferral-Mujica, 2017 IL App (2d) 160240, ¶ 22. To the contrary, the defendant bears the burden
       of demonstrating to the trial court the necessity of withdrawing it. People v. Dougherty, 394
       Ill. App. 3d 134, 140 (2009). Leave to withdraw a guilty plea is granted as required to correct
       a manifest injustice under the facts of the case. Ferral-Mujica, 2017 IL App (2d) 160240, ¶ 22.
       A defendant is allowed to withdraw a plea only if it appears that (1) the defendant pled guilty
       due to a misapprehension of the facts or the law, (2) there is doubt as to the defendant’s guilt,
       (3) the defendant has a meritorious defense, or (4) the ends of justice will be best served by
       submitting the case to a jury. People v. Davis, 145 Ill. 2d 240, 244 (1991). If a motion to
       withdraw is properly filed, the trial court should consider the motion on the merits. See People
       v. Thigpen, 211 Ill. 2d 609 (2004) (supervisory order); People v. Crete, 133 Ill. App. 3d 24, 32
       (1985). We will reverse the trial court’s denial of a motion to withdraw a guilty plea only if we
       conclude that the court abused its discretion. Dougherty, 394 Ill. App. 3d at 140.



                                                    -4-
¶ 20       Here, in his motion to withdraw his plea, defendant alleged that he had a meritorious
       defense. He claimed that certain Facebook messages from Coffee were exculpatory evidence
       pertaining to a consent defense, and he testified at the motion to withdraw hearing in support
       of that claim. The trial court considered that defendant claimed the messages were on his cell
       phone, that he claimed he did not have his phone with him during the police interview, and
       that he could have obtained the messages himself but failed to recover them. Defendant also
       admitted that he waited until only weeks before trial to ask Loeffel to retrieve the messages
       from Facebook and Loeffel was unable to do so. The court then concluded that defendant failed
       to present sufficient evidence to demonstrate the necessity of allowing him to withdraw his
       plea. The trial court found that defendant’s testimony was not sufficient evidence of a
       meritorious defense to demonstrate a necessity for allowing him to withdraw his guilty plea.
       We cannot say that the court abused its discretion or applied an incorrect legal standard in
       reaching that conclusion by considering the merits of defendant’s proposed defense. See
       People v. Feldman, 409 Ill. App. 3d 1124, 1128-29 (2011) (determination of whether evidence
       of meritorious defense demonstrates necessity for allowing defendant to withdraw guilty plea
       requires assessment of evidence in support of proposed defense).
¶ 21       Defendant cites Gearhart v. United States, 272 F.2d 499 (D.C. Cir. 1959), which warned
       against weighing the merits of a proffered defense when considering a motion to withdraw. Id.
       at 502. However, the rule espoused in Gearhart has been rejected by subsequent cases. See
       Bennett v. United States, 726 A.2d 156, 168 (D.C. 1999); White v. United States, 863 A.2d
       839, 842 (D.C. 2004) (trial court is entrusted with an initial assessment of defendant’s assertion
       of innocence).
¶ 22       Moreover, Illinois courts have not adopted Gearhart’s rationale. In People v. Brown, 2017
       IL 121681, our supreme court reviewed a case involving erroneous advice by counsel prior to
       a guilty plea regarding the percentage of the sentence defendant would serve. Id. ¶¶ 46-47. The
       court stated, “when reviewing an ineffective assistance claim related to a defendant’s defense
       strategy or chance of acquittal, i.e., a defendant’s prospects at trial, the court requires a claim
       of innocence or a plausible defense to establish prejudice.” Id. ¶ 45.
¶ 23       As stated by our supreme court in Davis and subsequent appellate court decisions, the trial
       court’s task is to determine whether defendant had a “meritorious defense.” See Davis, 145 Ill.
       2d at 244; Dougherty, 394 Ill. App. 3d at 140; Feldman, 409 Ill. App. 3d at 1128-29. In this
       case, the trial court did not apply the wrong legal standard by considering the merits of
       defendant’s proffered defense in denying his motion to withdraw the plea.

¶ 24               II. Whether Defendant’s Plea Was Knowingly and Intelligently Made
¶ 25       Next, defendant asserts that the trial court abused its discretion in denying his motion to
       withdraw his guilty plea where the record demonstrates that his plea was not knowingly and
       intelligently made. He claims that his plea was not made voluntarily because the trial court
       failed to adequately admonish him regarding the mandatory registration requirements under
       SORA and the effect those requirements could have on his term of MSR. 1

           Defendant also claims that the trial court failed to properly admonish him under the Sexually
           1

       Violent Persons Commitment Act (SVP Act) (725 ILCS 207/20 et seq. (West 2016)). We decline to
       address that claim, however, because the record indicates that defendant was not convicted under the
       SVP Act.

                                                    -5-
¶ 26        A trial court’s decision to deny a defendant’s motion to vacate his guilty plea is reviewed
       for abuse of discretion. People v. Delvillar, 235 Ill. 2d 507, 519 (2009). In that context, the
       failure to properly admonish a defendant, standing alone, does not automatically establish
       grounds for reversing the judgment or vacating the plea. When a defendant alleges that
       inadequate admonishments have been given, due process concerns arise, and we must
       determine whether the plea was made voluntarily and intelligently. People v. Guzman, 2015
       IL 118749, ¶ 16. With respect to voluntariness, the important knowledge the trial court must
       impart to the defendant prior to accepting a plea includes only the direct consequences of the
       guilty plea. Delvillar, 235 Ill. 2d at 520.
¶ 27        Direct consequences of a guilty plea are limited to penal consequences, and our supreme
       court has held that SORA and related laws are not punitive. People ex rel. Birkett v. Konetski,
       233 Ill. 2d 185, 207 (2009). As such, registration as a sex offender is a collateral consequence
       of a defendant’s conviction and does not give a defendant standing to challenge his conviction.
       See People v. Adams, 144 Ill. 2d 381, 387-89 (1991); People v. Cowart, 2015 IL App (1st)
       131073, ¶ 20; People v. Steward, 406 Ill. App. 3d 82, 90 (2010). Whether a defendant could
       be subject to incarceration during any portion of his or her MSR term is also a collateral
       consequence of a defendant’s guilty plea, and the trial court is not required to inform a
       defendant of that consequence prior to accepting the plea. See People v. Boykins, 2017 IL
       121365, ¶¶ 19-20; People v. Isringhaus, 38 Ill. App. 3d 535, 537 (1976). The trial court is only
       required to inform a defendant of the MSR term itself because it is part of the sentence imposed
       by the court; in other words, it is a direct consequence of the defendant’s plea. Isringhaus, 38
       Ill. App. 3d at 536-37.
¶ 28        In this case, defendant’s argument that the admonishments were inadequate fails to
       demonstrate that his guilty plea was not knowingly and intelligently made. First, the absence
       of SORA admonishments does not invalidate defendant’s guilty plea. Sex offender registration
       is a collateral consequence of defendant’s conviction. See Adams, 144 Ill. 2d at 387-89;
       Cowart, 2015 IL App (1st) 131073, ¶ 20. Thus, the trial court’s failure to admonish defendant
       regarding SORA registration and restrictions does not render defendant’s guilty plea
       unknowing or involuntary.
¶ 29        Turning to the MSR admonishments, defendant was advised by the court that MSR would
       apply and that the term would range from three years to natural life in prison. See 730 ILCS
       5/5-8-1(d)(4) (West 2014). Any potential effect SORA registration might have on defendant’s
       MSR term is also a collateral consequence, and the trial court was not required to inform
       defendant of that consequence prior to accepting his plea. Thus, no due process violation
       occurred in defendant’s admonishments that would render his guilty plea unknowing or
       involuntary.
¶ 30        Defendant recognizes our supreme court’s position that SORA requirements are not
       punitive. See Konetski, 233 Ill. 2d at 207. But he argues that the 2106 SORA-related laws are
       much more onerous and that the additional restrictions are punitive. We agree that the current
       SORA-related statutes are punitive. See People v. Cetwinski, 2018 IL App (3d) 160174, ¶¶ 50-
       54 (current statutory scheme of lifetime penalties to which sex offenders are subject constitutes
       punishment under the eighth amendment and proportionate penalties clause). Defendant,
       however, entered his guilty plea in 2015. He was not admonished under the current SORA-
       related laws, and as we have concluded below, the recent amendments to the admonishments
       under section 113-4(c) do not apply retroactively to his guilty plea proceeding. Therefore, we

                                                   -6-
       cannot say that the trial court abused its discretion in denying defendant’s motion to withdraw
       his guilty plea based on inadequate admonishments.

¶ 31                                    III. Counsel’s Effectiveness
¶ 32        Defendant claims that he should be permitted to withdraw his plea because counsel was
       ineffective in failing to explain the mandatory restrictions of SORA and the consequences of
       those restrictions on his term of MSR.
¶ 33        To prevail on a claim of ineffective assistance of counsel, a defendant must show that
       (1) counsel’s performance fell below an objective standard of reasonableness and (2) the
       deficient performance resulted in prejudice to the defendant such that, but for counsel’s errors,
       a different result would have been reached. Strickland v. Washington, 466 U.S. 668, 687
       (1984).
¶ 34        Generally, claims of ineffective assistance of counsel should be reviewed on direct appeal
       unless “the record is incomplete or inadequate for resolving the claim.” People v. Veach, 2017
       IL 120649, ¶ 46. Defendants are required to raise ineffective assistance claims on direct review
       if the claims are apparent on the record or risk forfeiture. See People v. Kokoraleis, 159 Ill. 2d
       325, 328 (1994). However, procedural default does not preclude a defendant from raising an
       issue on collateral review that depends on facts not found in the record. Veach, 2017 IL 120649,
       ¶ 47. If the record is incomplete or inadequate, ineffective assistance of counsel claims may be
       better suited to review under the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq.
       (West 2016)). See Veach, 2017 IL 120649, ¶ 46; People v. Bew, 228 Ill. 2d 122, 135 (2008)
       (ineffective assistance claims may be better suited to collateral proceedings when the record is
       inadequate). Collateral review is appropriate for deciding ineffective assistance claims if the
       necessary facts are not in the trial record. Bew, 228 Ill. 2d at 135 (ineffective assistance claim
       raised on direct appeal more appropriately raised under the Act).
¶ 35        In Veach, our supreme court noted that ineffective assistance claims may sometimes be
       better suited to collateral proceedings but only when the record is incomplete or inadequate for
       resolving the issue. Veach, 2017 IL 120649, ¶ 46. There, the defendant claimed that his trial
       counsel provided ineffective assistance by stipulating to the admission of recorded statements
       of the State’s two main witnesses. The record on direct appeal contained defense counsel’s
       reason for stipulating to the admission of the recorded statements. Defense counsel stated on
       the record that he believed the use of the recordings for impeachment opened the door for the
       State to admit character evidence and prior inconsistent statements. With that statement, the
       court concluded that the record was sufficient to resolve defendant’s ineffective assistance
       claim on direct review. Id. ¶¶ 50-51.
¶ 36        Here, the record is not adequate for us to resolve defendant’s ineffective assistance of
       counsel claim. The record is silent as to whether Loeffel informed defendant about the SORA
       requirements and the effects of pleading guilty to sexual assault or how those requirements
       could impact his term of MSR. To resolve defendant’s claim, this court would need to guess
       as to whether that information was provided to defendant. Unlike Veach, the ineffective
       assistance of counsel claim defendant raises cannot be addressed on the record because defense
       counsel did not testify as to his conversations with defendant prior to defendant’s decision to
       accept the plea. Loeffel did not testify at the hearing before new counsel was appointed, nor
       did he testify at the motion to withdraw hearing.


                                                   -7-
¶ 37       Under these circumstances, we find that defendant’s ineffective assistance claim is better
       suited to a collateral proceeding. Further, we see no risk of forfeiture on collateral review.
       Although issues that could have been raised and considered on direct review are deemed
       procedurally defaulted, procedural default does not preclude a defendant from raising an issue
       on collateral review that depends on facts not found in the record. See id. ¶ 47; People v.
       Thomas, 38 Ill. 2d 321, 323-24 (1967). This case falls within that category.

¶ 38                                         IV. Admonishments
¶ 39       Last, defendant asks this court to find that the recent amendment to section 113-4 of the
       Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/113-4 (West 2016)) should be
       applied retroactively to his guilty plea proceeding.
¶ 40       Effective January 1, 2017, the General Assembly amended section 113-4(c) of the Code.
       Pub. Act 99-871 (eff. Jan. 1, 2017) (amending 725 ILCS 5/113-4). The new version of the
       statute requires the trial court to inform the defendant of certain consequences of pleading
       guilty before accepting the defendant’s guilty plea:
                   “(c) If the defendant pleads guilty such plea shall not be accepted until the court
               shall have fully explained to the defendant the following:
                       (1) the maximum and minimum penalty provided by law for the offense which
                   may be imposed by the court;
                       (2) as a consequence of a conviction or a plea of guilty, the sentence for any
                   future conviction may be increased or there may be a higher possibility of the
                   imposition of consecutive sentences;
                       (3) as a consequence of a conviction or a plea of guilty, there may be
                   registration requirements that restrict where the defendant may work, live, or be
                   present; and
                       (4) as a consequence of a conviction or a plea of guilty, there may be an impact
                   upon the defendant’s ability to, among others:
                            (A) retain or obtain housing in the public or private market;
                            (B) retain or obtain employment; and
                            (C) retain or obtain a firearm, an occupational license, or a driver’s license.”
                       725 ILCS 5/113-4(c) (West 2016).
¶ 41       In People v. Hunter, 2017 IL 121306, our supreme court reviewed the proper analysis
       courts must employ when determining the temporal reach of a statute and noted the adoption
       of the analysis in Landgraf v. USI Film Products, 511 U.S. 244 (1994). Hunter, 2017 IL
       121306, ¶¶ 19-22. Under Landgraf, courts must first ask whether the legislature has clearly
       indicated the statute’s temporal reach; if so, the legislature’s intent will be given effect. See id.
       ¶ 20. If the legislature’s intent is not clear, the court must then determine whether the statute
       has a retroactive impact, i.e., whether the statute “would impair rights a party possessed when
       he acted, increase a party’s liability for past conduct, or impose new duties with respect to
       transactions already completed.” (Internal quotation marks omitted.) Id. If there is no
       retroactive impact, the amendment may be applied retroactively, but if there is a retroactive
       impact, the court presumes that the legislature intended the amendment to apply prospectively.
       Id.


                                                     -8-
¶ 42        Hunter, however, acknowledged that section 4 of the Statute on Statutes (5 ILCS 70/4
       (West 2016)) actually renders the second prong of the Landgraf analysis unnecessary. Hunter,
       2017 IL 121306, ¶ 21. Section 4 provides:
                “No new law shall be construed to repeal a former law, *** or any right accrued, or
                claim arising under the former law, or in any way whatever to affect any such offense
                or act so committed or done, or any penalty, forfeiture or punishment so incurred, or
                any right accrued, or claim arising before the new law takes effect, save only that the
                proceedings thereafter shall conform, so far as practicable, to the laws in force at the
                time of such proceeding.” 5 ILCS 70/4 (West 2016).
       Section 4 of the Statute on Statutes is a general savings clause, which has been interpreted as
       meaning that, unless the legislature has expressly indicated the temporal reach of an
       amendment, procedural changes to statutes will be applied retroactively, while substantive
       changes will only apply prospectively. People ex rel. Alvarez v. Howard, 2016 IL 120729,
       ¶ 20. Thus, under the Statute on Statutes, substantive amendments may not be applied
       retroactively, but procedural changes will apply retroactively to “ ‘ongoing proceedings.’ ” Id.
       ¶ 28 (quoting People v. Ziobro, 242 Ill. 2d 34, 46 (2011)).
¶ 43        Here, the statutory amendment to section 113-4(c) does not contain a specific date
       designating its temporal reach. Our analysis is then governed by section 4 of the Statute on
       Statutes, and we must determine whether the amendment is substantive or procedural. As this
       court recently found in People v. Young, 2019 IL App (3d) 160528, the amendment to the
       admonishment statute is procedural in nature. See id. ¶ 17 (noting that the changes to section
       113-4(c) merely describe new practices, which direct the course of proceedings in the court
       (citing Rivard v. Chicago Fire Fighters Union, Local No. 2, 122 Ill. 2d 303, 310-11 (1988))).
¶ 44        Since the changes are procedural, they may be applied retroactively to ongoing
       proceedings. The question is whether defendant’s appeal qualifies as an “ongoing proceeding.”
       See 5 ILCS 70/4 (West 2016). Hunter speaks to this issue as well. The defendant in that case
       contested amendments to the Juvenile Court Act of 1987 that changed the transfer requirements
       of juveniles to adult court. The transfer proceedings were completed in 2011, but while the
       defendant’s case was on appeal, the statute was amended in 2016. Defendant argued on appeal
       that the procedural amendment should apply retroactively. The supreme court concluded that
                     “[b]ecause Hunter’s trial court proceedings have been concluded, and no further
                trial court proceedings are necessitated by reversible error, applying the amended
                statute retroactively to Hunter’s case would result in this court effectively creating new
                proceedings for the sole purpose of applying a procedural statute that postdates his trial
                and sentence. We have grave concerns about such a result.” Hunter, 2017 IL 121306,
                ¶ 33.
       The court refused to apply the procedural amendment retroactively, noting that procedural
       amendments should apply retroactively only “so far as practicable,” and it was not practicable
       in that case. (Internal quotation marks omitted.) Id. ¶ 37.
¶ 45        In this case, the retroactive application of the statute also lacks practicality. The
       proceedings in the trial court were completed well before the statute was amended, and there
       are no pending trial court motions or hearings to which the amended statute could apply.
       Defendant pled guilty, was sentenced, and began serving his term of incarceration in 2015, and
       his motion to withdraw was denied on July 12, 2016. One week later, he filed his notice of
       appeal. At that time, the proceedings in the trial court were over. Six months later, the

                                                    -9-
       legislature enacted Public Act 99-817 and amended section 113-4(c). If we accept defendant’s
       argument, we would remand this case to the trial court because it did not give admonishments
       that were not included in the admonishment statute at the time the court accepted defendant’s
       guilty plea. Following the rationale in Hunter, we conclude that such a result is concerning and
       impractical.

¶ 46                                       CONCLUSION
¶ 47      The judgment of the circuit court of Peoria County is affirmed.

¶ 48      Affirmed.




                                                  - 10 -